Title: John Adams to Abigail Adams Smith, 7 January 1794
From: Adams, John
To: Smith, Abigail Adams


          
            
              My Dear Daughter:
              Philadelphia, January 7, 1794.
            
            Colonel Smith spent the last evening with me, and presented me with your kind letter of the 29th of December. I have seen Mr. G.; he made me a visit which I returned. His conversation was agreeable enough; but he appeared, by all his discourse, to be a young gentleman of much ingenuity, a lively wit and brilliant imagination, enamoured to distraction with republican liberty, but wholly without experience, in any free government, very crude and inaccurate in his ideas of a republic, and as yet totally uninformed of the operations of the human heart and the progress of the passions in all public assemblies, whether of the people at large, or of a representation of them, or of a senate or any other selected few of even the wisest and best men.
            You think I can now judge “whether he has a disposition to involve us in a war” or not. What is his disposition, or what have been his intentions, I know not; but I think it certain, that his conduct, if it had not been checked in its career, would infallibly have brought upon us a war with all Europe, except his constituents, and with the house of Bourbon, all the great families of France, and all their

ecclesiastics and all their adherents, now united, in some degree, with the combined powers.
            I think, too, that his forcible resistance to the execution of our laws, his enlistments of men for any military service by land or sea, his endeavours to set our people against their government, are all unjustifiable, and his uniting with a party inexcusable.
            This party has misled him, and filled his head with prejudices against the President and his Ministers, and, no doubt, against the Vice-President too, which have done him no good nor them any harm. In all my own negotiations abroad for ten years, in three different nations, I made it a constant rule, never to make myself subservient to the friends of any party, nor not even so far as to get credit and confidence with them. Had Mr. G. relied on his cause and his honour, without seeking aid from party passions, he would have had more friends and fewer enemies.
            Your proverb that a tenant of a glass house should never throw stones at the passengers in the street, has great and sound sense. But I am sorry to say, that our people in America have not attended to it. Many have discovered a desire of provoking a war; debtors sometimes find a war convenient to themselves, whatever it may cost their country. The anti-federal party have courted French republicans, in hopes, by their aid in demolishing the Constitution of the United States, and have made a catspaw of the French Minister. But they have all been deceived by their wishes. The body of the people is wise and federal, and wishes to be neutral in foreign wars, and even between the parties in France.
            Return to my dear grandson’s their kind compliments of the season. I wish them long life, and prosperous as well as virtuous courses.
            I am my dear child, / Very affectionately, / Your father,
            
              John Adams.
            
          
          
            My aged and venerable mother is drawing near the close of a virtuous and industrious life. May her example be ever present with me! May I be enabled to fulfil the duties of life, as well as she has done. I would not exchange her morals, for all the offices, honours, and profits of the world.
            I pray you to present my best thanks to Mrs. Fitch, for her kind present of a turtle; if it had come here, I could have only given it to the President or some of his Ministers. I could have had no use for it.
            
            There is no doubt in my mind, that General Knox will continue in office. The possibility of a war, which the intemperance of our people has rendered now more than possible, though I still hope for peace, will be excuse enough for the Secretary of War to continue where he is, notwithstanding all the resolutions and declarations of retiring. This, at least, is my opinion.
            The cause of liberty, my dear daughter, is sacred. Your father has spent all his life in it, and sacrificed more to it than millions who now inflame the world. But anarchy, chaos, murder, atheism, and blasphemy, are not liberty. The most dreadful tyranny that ever existed upon earth, is called liberty by people who know no more about liberty than the brutes.
            I fear the next post will bring me the melancholy news of my mother’s departure to meet my father. May they be happy to all eternity. Two purer spirits never came within the knowledge of / Your affectionate father,
            
              John Adams.
            
          
        